PER CURIAM.
The Florida Judicial Qualifications Commission has filed these formal proceedings against Judge Tyler. The charges stem from her performance as a practicing attorney for the year prior to her election and assumption of her duties as a county court judge. In a stipulation for submission to this Court Judge Tyler has admitted her violations of several disciplinary rules by neglecting her professional duties and by failing to inform her clients of her election to the bench and her consequent inability to continue representing them. The commission notes that, after being informed of these shortcomings, Judge Tyler communicated with her clients, presented account-ings to them, and effected restitution in those instances not reasonably the subject of dispute.* The commission recommends *646that Judge Tyler be given a public reprimand.
After reviewing this case, we agree with the commission’s recommendation. Publication of this opinion in the Southern Reporter will serve as Judge Tyler’s public reprimand.
It is so ordered.
ADKINS, A.C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.

 The commission also notes Judge Tyler’s relative inexperience as a practicing attorney and the stress of her campaign for the office of county court judge.